Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J), rendered September 9, 2003, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court’s admission into evidence of an audiotape of two telephone calls to the 911 emergency number violated his rights under the Confrontation Clause (see Crawford v Washington, 541 US 36 [2004]) is not preserved for appellate review (see People v Cato, 22 AD3d 863 [2005], lv denied 6 NY3d 774 [2006]; People v Marino, 21 AD3d 430 [2005], lv denied 5 NY3d 883 [2005]). In any event, even if the audiotape contained “testimonial statements” and thus the Supreme Court erred in admitting it (Crawford v Washington, supra at 36), any error was harmless (see People v McBee, 8 AD3d 500 [2004]).
The defendant’s remaining contention is without merit. Adams, J.P., Ritter, Santucci and Lunn, JJ., concur.